STONE, J.
— The law casts on the surviving husband the duty and legal obligation of burying his deceased wife, and of paying for the proper funeral expenses. No one, except the wife by her own contract, can fasten a charge on ber equitable separate estate. It follows that neither the surviving husband, nor any one else, after the death of tbe owner of such estate, can incur any debt, for which the estate can be made liable.— Gunn v. Samuel, 33 Ala. 201; Smyley v. Reese, 53 Ala. 89. Tbe expense of burying Mrs. Lott -was in no sense a debt due from her estate, and could not constitute the owner of such claim a creditor of ber estate. Graves, not being a creditor of hers, had no claim or right, on that account, to the administration of ber estate, and the claim was not a debt, to justify tbe sale of her property for its payment. — Owens v. Childs, 59 Ala. 113; Garrett v. Bruner.
Reversed and remanded.